Exhibit 10.1

MONDELEZ INTERNATIONAL INC.

AND

KRAFT FOODS GROUP, INC.

 

 

SETTLEMENT AGREEMENT

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page   1.  

Interpretation

     1    2.  

Change of Control Transactions

     1    3.  

Forfeiture of Licensed Intellectual Property

     1    4.  

Other Master Patent Agreement Items

     3    5.  

Tassimo

     5    6.  

Other MDLZ Coffee Transaction Items

     5    7.  

Early Trade Mark Repatriation

     6    8.  

Potential Sale of MDLZ Cheese & Grocery Business

     7    9.  

Treatment of Mexico

     7    10.  

Waiver of Claims

     7    11.  

Confidentiality & Announcements

     7    12.  

Costs

     8    13.  

Further Assurance

     8    14.  

Miscellaneous

     8    Schedule: Interpretation      9   



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 22 June 2015 (“Effective Date”)

BETWEEN:

 

(1) MONDELEZ INTERNATIONAL INC., a corporation incorporated in the State of
Virginia, with its head office at Three Parkway North, Suite 300, Deerfield,
Illinois 60015, United States of America (“MDLZ”); and

 

(2) KRAFT FOODS GROUP, INC., a corporation incorporated in the State of
Virginia, with its head office at Three Lakes Drive, Northfield, Illinois 60093,
United States of America (“KFG”).

INTRODUCTION:

 

(A) MDLZ has entered into, but not yet closed, the MDLZ Coffee Transaction.

 

(B) KFG has announced, but not yet closed, the KFG/Heinz Merger.

 

(C) The parties wish to agree how certain provisions of the Spin Off Agreements
will be treated in the context of these two transactions and in the future.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Words and expressions used in this Agreement shall have the meanings given
to them in schedule 1.

 

1.2 The terms of this Agreement apply notwithstanding any provision to the
contrary in any Spin Off Agreement. Accordingly, in the event of any conflict or
inconsistency between the provisions of this Agreement and the provisions of any
Spin Off Agreement, the terms of this Agreement shall prevail.

 

2. CHANGE OF CONTROL TRANSACTIONS

Each party agrees that neither its consent nor that of any of its Group
Companies is required for any Change of Control Transaction, either currently
and/or in the future, (including, for the avoidance of doubt, the KFG/Heinz
Merger) under the terms of any of the Spin Off Agreements or of this Agreement.

 

3. FORFEITURE OF LICENSED INTELLECTUAL PROPERTY

 

3.1 Terms defined in the Master Patent Agreement shall bear the same meanings as
in this clause 3 unless otherwise specified.

 

3.2 Immediately prior to the Coffee Closing:

 

  3.2.1 each licence from a KFG Group Company to a MDLZ Group Company to Group
Brands Licensed Intellectual Property shall terminate in respect of the business
set out in clause 3.2.3 in the United States, Canada and Puerto Rico with the
exception of any rights necessary for the purposes of Third Party Agreements
(each a “MDLZ Forfeited Licence”);

 

- 1 -



--------------------------------------------------------------------------------

  3.2.2 MDLZ shall grant (or shall procure that the relevant MDLZ Group Company
grants) a perpetual, irrevocable (save as provided in this Agreement), fully
paid-up, royalty-free exclusive licence to KFG of all Global Brands Licensed
Intellectual Property owned by the MDLZ Group at the Effective Date in respect
of each of the territories and corresponding businesses set out in clause 3.2.3;
and

 

  3.2.3 the territories and business referred to in clauses 3.2.1 and 3.2.2 are:

 

Territories

  

Business

United States, Canada, Puerto Rico    Coffee

 

3.3 Immediately prior to the Merger Closing:

 

  3.3.1 each licence from a MDLZ Group Company to a KFG Group Company to Global
Brands Licensed Intellectual Property shall terminate in respect of each of the
territories and corresponding businesses set out in clause 3.3.3 with the
exception of any rights necessary for Third Party Agreements (each a “KFG
Forfeited Licence”);

 

  3.3.2 KFG shall grant (or shall procure that the relevant KFG Group Company
grants) a perpetual, irrevocable (save as provided in this Agreement), fully
paid-up, royalty-free exclusive licence to MDLZ of Group Brands Licensed
Intellectual Property owned by the KFG Group at the Effective Date in respect of
each of the territories and corresponding businesses set out in clause 3.3.3;
and

 

  3.3.3 the territories and businesses referred to in clauses 3.3.1 and 3.3.2
are:

 

Territories

  

Businesses

European Union, CEE Countries, Japan and Korea    Coffee European Union    Cream
Cheese GCC Countries, Latin American Countries and Philippines    Powdered
Beverages (excluding LCRB) European Union and Philippines    Processed Cheese
European Union    Miracel Whip Latin American Countries    Dry Powdered Desserts
Italy    Natural Cheese

 

3.4 With respect to the KFG/Heinz Merger, there shall be no forfeitures or
transfer restrictions pursuant to Sections 3.7 and/or 4.7 of the Master Patent
Agreement (but, for the avoidance of doubt, Sections 3.7(b)(i) and 4.7(b)(i)
shall continue to apply), and the MDLZ Group shall not become the sole and
exclusive owner or licensee of any of the Licensed Patents in respect of each of
the following territories and corresponding businesses:

 

- 2 -



--------------------------------------------------------------------------------

Territories

  

Businesses

Mexico    Cream Cheese European Union    Mayonnaise and whipped salad dressing
(not including Miracel Whip) GCC Countries, Latin American Countries and
Philippines    LCRB GCC Countries and Australia    Processed cheese

 

3.5 The exclusive licences granted under this clause 3 are:

 

  3.5.1 fully sublicensable and capable of assignment and not subject to the
restrictions on licensing, sublicensing, transfer, assignment or use under the
Spin Off Agreements, except for Sections 3.6 and 4.6 (Restrictions on Use of
Restricted Technologies) and Article X (Confidentiality) of the Master Patent
Agreement; and

 

  3.5.2 subject to the Third Party Agreements.

 

3.6 Licensed Patents which are the subject of the KFG Forfeited Licence or the
MDLZ Forfeited Licence shall be treated as Non-Licensed Patents for the purposes
of Article 7 of the Master Patent Agreement (Development, Prosecution and
Maintenance of Licensed Intellectual Property) and shall be treated as Opted Out
by their owner for the purposes of Section 8.1(e) of the Master Patent
Agreement.

 

4. OTHER MASTER PATENT AGREEMENT ITEMS

 

4.1 Terms defined in the Master Patent Agreement shall bear the same meanings as
in this clause 4 unless otherwise specified.

“Return” of Forfeited Intellectual Property in a Sale

 

4.2 If, at any time, the MDLZ Group sells, transfers, assigns or otherwise
divests or disposes (for the purposes of this clause, a “transfer”) of a
business and corresponding territory set out in clause 3.3.3 to the KFG Group,
MDLZ shall procure that:

 

  4.2.1 all Global Brands Licensed Intellectual Property owned by the MDLZ Group
and which was subject to a KFG Forfeited Licence shall be included in the
transfer if it is exclusively related to that business in that territory; and

 

  4.2.2 as part of the transfer:

 

  (a) any other Global Brands Licensed Intellectual Property owned by the MDLZ
Group which was subject to a KFG Forfeited Licence shall be exclusively licensed
to the KFG Group for use in that business in that territory; and

 

  (b) the relevant MDLZ Group licensee(s) shall forfeit any licence referred to
in clause 3.3.2 to the extent that it relates to that business in that
territory.

 

- 3 -



--------------------------------------------------------------------------------

4.3 If, at any time, the KFG Group sells, transfers, assigns or otherwise
divests or disposes (for the purposes of this clause, a “transfer”) of a
business and corresponding territory set out in clause 3.2.3 to the MDLZ Group
or the JDE Group, KFG shall procure that:

 

  4.3.1 each Group Brands Licensed Intellectual Property owned by the KFG Group
and which was subject to a MDLZ Forfeited Licence shall be included in the
transfer if it is exclusively related to that business in that territory ; and

 

  4.3.2 as part of the transfer:

 

  (a) any other Group Brands Licensed Intellectual Property owned by the MDLZ
Group which was subject to a MDLZ Forfeited Licence shall be exclusively
licensed to the MDLZ Group or the JDE Group (as applicable) for use in that
business in that territory; and

 

  (b) the relevant KFG Group licensee(s) shall forfeit any licence referred to
in clause 3.4.2 to the extent that it relates to that business in that
territory.

Notwithstanding that it is not a party to this Agreement, each JDE Group Company
may enforce the terms of this clause 4.3. This Agreement is binding on, and may
be enforced by, the parties, their affiliates, successors, Group Companies,
transferees and assigns.

 

4.4 All transfers, licences and forfeitures under this clause 4 are subject to
the Third Party Agreements and to any other rights granted to third parties.

 

4.5 For the avoidance of doubt, nothing in clauses 4.2 and 4.3 requires the
relevant Intellectual Property to be transferred or licensed, or the relevant
licences forfeited, for no consideration by the buyer as part of the sale.

Cream Cheese & Processed Cheese Restricted Technologies

 

4.6

As part of any transfer of its cream cheese business or processed cheese
business or natural cheese business (or any part of such businesses) to a third
party, the MDLZ Group may transfer any Restricted Technology relating to that
business to that third party for use in any Region outside North America
(regardless of whether that business is currently using that Restricted
Technology for commercial purposes in any given Region and/or has generated at
least a Substantial Amount in that Region from products utilising such
Restricted Technology (the “thresholds”)). For the avoidance of doubt, Sections
3.7(b)(i) and 4.7(b)(i) of the Master Patent Agreement do not apply in
connection with such a transfer. For the further avoidance of doubt, if the MDLZ

 

- 4 -



--------------------------------------------------------------------------------

  Group transfers each of its cream cheese business, its processed cheese
business and its natural cheese business to different third parties in any given
country outside North America, the MDLZ Group may transfer any Restricted
Technology pursuant to this clause 4.6 to each such third party (so long as, if
the thresholds are not met, only one third party (and its group) has the right
to use that Restricted Technology in that country). Following any such transfer,
the subsequent transferee only shall be entitled within 12 months to transfer
Restricted Technologies to a third party without any restrictions in Sections
3.7(b)(i) and 4.7(b)(i).

 

5. TASSIMO

 

5.1 Terms defined in the Tassimo Agreement shall bear the same meanings as in
this clause 5 unless otherwise specified.

 

5.2 At the Coffee Closing:

 

  5.2.1 the MDLZ Group may transfer all its right, title and interest in all
Tassimo Intellectual Property to the JDE Group (subject, for the avoidance of
doubt, to the licences granted to the KFG Group pursuant to the Tassimo
Agreement); and

 

  5.2.2 each relevant MDLZ Group Company may novate (and/or assign all its
rights and obligations under) the Tassimo Agreement and the Brewer Partner
Agreements to any JDE Group Company.

KFG shall procure that, at MDLZ’s request, each relevant KFG Group Company shall
execute an agreement novating the Tassimo Agreement and/or the Brewer Partner
Agreements from the relevant MDLZ Group Companies to JDE Group Companies.

 

5.3 For the avoidance of doubt, nothing in this Agreement or in any other Spin
Off Agreement shall:

 

  5.3.1 restrict any MDLZ Group Company from transferring any of its shares in
JDE at any time; or

 

  5.3.2 have any effect on any of the Tassimo Intellectual Property if any MDLZ
Group Company transfers any of its shares in JDE at any time.

 

6. OTHER MDLZ COFFEE TRANSACTION ITEMS

 

6.1 Terms defined in the Master Patent Agreement shall bear the same meanings as
in this clause 6 unless otherwise specified.

 

6.2 At the Coffee Closing, the MDLZ Group may transfer all its right, title and
interest in all Licensed Intellectual Property relating to coffee outside North
America to the JDE Group. In particular, the MDLZ Group may transfer to the JDE
Group any Restricted Technology relating to coffee for use in all Regions
outside North America (regardless of whether that business is currently using
that Restricted Technology for commercial purposes in any given Region and/or
has generated at least a Substantial Amount in any given Region from products
utilising such Restricted Technology). For the avoidance of doubt, Sections
3.7(b)(i) and 4.7(b)(i) of the Master Patent Agreement do not apply in
connection with this transfer.

 

6.3 At any time, the MDLZ Group may transfer any Korean Licensed Intellectual
Property and Restricted Technology relating to coffee in Korea to the extent
reasonably required in connection with any termination or other reorganisation
of its Third Party Agreements with Dong Suh Foods Corporation (regardless of
whether that business is then using that Restricted Technology for commercial
purposes in any given Region and/or has generated at least a Substantial Amount
in any given Region from products utilising such Restricted Technology). For the
avoidance of doubt, Sections 3.7(b)(i) and 4.7(b)(i) of the Master Patent
Agreement do not apply in connection with this transfer.

 

- 5 -



--------------------------------------------------------------------------------

7. EARLY TRADEMARK REPATRIATION

 

7.1 Terms defined in the Master Trademark Agreement shall bear the same meanings
as in this clause 7 unless otherwise specified.

 

7.2 The licences to the Kraft GroceryCo Trademark granted by the KFG Group to
the MDLZ Group pursuant to Section 3.1(a) of the Master Trademark Agreement
shall terminate on the following dates in relation to the corresponding products
in the corresponding territories:

 

Products

  

Jurisdictions

 

Termination Dates

Ketchup and Mayonnaise    European Union   31 December 2017 All products   
Australia and New Zealand   31 December 2017 Salad dressing    European Union  
27 September 2018 Processed cheese    Mexico   27 September 2018 Cheese    GCC
Countries   27 September 2020

 

7.3 The licence to “Lunchables” granted by the KFG Group to the MDLZ Group
pursuant to Section 3.1(d) the Master Trademark Agreement shall terminate on
31 December 2017.

 

7.4 The licence to “Bull’s Eye” granted by the KFG Group to the MDLZ Group
pursuant to Section 3.1(e) the Master Trademark Agreement (as subsequently
extended) shall terminate on 31 December 2017.

 

7.5 Following any termination pursuant to clauses 7.2 to 7.4, the MDLZ Group
shall be entitled to ship finished goods in inventory and work in process as of
the date of such termination in amounts consistent with historic inventory
levels and bearing the relevant Trademarks for 12 months following the relevant
termination date in accordance with Section 3.5 of the Master Trademark
Agreement.

 

7.6 The parties agree that:

 

  7.6.1 the MDLZ Group may continue to use the Kraft GroceryCo Trademark as a
constituent component of company names in Venezuela until 31 December 2025; and

 

  7.6.2 the MDLZ Group will not object to a KFG Group Company using the Kraft
GroceryCo Trademark as a constituent component of its company name in Venezuela
during this time.

 

- 6 -



--------------------------------------------------------------------------------

8. POTENTIAL SALE OF MDLZ CHEESE & GROCERY BUSINESS

In Section 4.6(a) of the Separation Agreement, the words “prior to the fifth
anniversary of the Distribution” shall be replaced with the words “prior to the
eighth anniversary of the Distribution”.

 

9. TREATMENT OF MEXICO

The parties agree that Mexico is hereby added to the list of Latin American
Countries in Schedule 1.2(a) of the Master Patent Agreement.

 

10. MUTUAL RELEASE AND WAIVER OF CLAIMS

Each party, on behalf of itself, and its affiliates and subsidiaries, hereby
releases and discharges the other party, together with its affiliates and
subsidiaries, from all disputes, complaints, claims, controversies, damages,
actions, and causes of action, of any nature whatsoever, known or unknown,
relating to alleged breaches under the Separation Agreement, the Master Patent
Agreement, the Tassimo Agreement, and any other Spin-Off Agreement, which either
party has, or may have had, against the other party, for any acts or omissions
related to or arising from: (a) the announced KFG/Heinz Merger and/or (b) the
announced MDLZ Coffee Transaction. This Agreement resolves any such claim for
relief that has been, or could have been alleged, no matter how characterized,
including, without limitation, any claim for any kind of relief, including and
kind of injunctive relief, damages, costs and/or attorney’s fees related
thereto.

 

11. CONFIDENTIALITY & ANNOUNCEMENTS

 

11.1 Subject to clause 11.2, neither party may:

 

  11.1.1 disclose the existence or contents of this Agreement to any other
person; or

 

  11.1.2 make or issue a public announcement, communication or circular
concerning this Agreement or any of the arrangements referred to in it,

unless it has first obtained the other party’s written consent.

 

11.2 Clause 11.1 does not apply to:

 

  11.2.1 a disclosure by a party to any of its (or its Group Companies’)
directors, officers or employees who need to know the relevant information in
order to discharge their duties;

 

- 7 -



--------------------------------------------------------------------------------

  11.2.2 a disclosure by MDLZ to JDE (or the shareholder of JDE at the Effective
Date);

 

  11.2.3 a disclosure by KFG to H.J. Heinz Holding Corporation (or the
shareholders of H.J. Heinz Holding Corporation at the Effective Date);

 

  11.2.4 a disclosure by MDLZ of the relevant provisions of this Agreement to
any potential transferee of its cream cheese business or processed cheese
business or natural cheese business (or any part of such businesses); and

 

  11.2.5 a public announcement, communication or circular required by law, by a
rule of a listing authority on which either party’s shares are listed, a stock
exchange on which either party’s shares are listed or traded or by a
governmental authority or other authority with relevant powers to which either
party is subject or submits, whether or not the requirement has the force of
law, provided that the public announcement, communication or circular shall so
far as is practicable be made after consultation with the other party and after
taking into account the reasonable requirements of the other party as to its
timing, content and manner of making or despatch.

 

11.3 A party shall ensure that each person to whom information is disclosed by
it in accordance with clauses 11.2.1 to 11.2.4 complies with the provisions of
this clause 11 as if it were a party to this Agreement, and such party shall be
responsible for any breach of such provisions by any such person.

 

12. COSTS

Except where this Agreement provides otherwise, each party shall pay its own
costs relating to the negotiation, preparation, execution and performance by it
of this Agreement and of each document referred to in it.

 

13. FURTHER ASSURANCE

 

13.1 Each party shall procure that each of its Group Companies complies with the
provisions of this Agreement as if it were a party to this Agreement, and such
party shall be responsible for any breach of such provisions by any of its Group
Companies.

 

13.2 Each party shall do and execute, or arrange for the doing and executing
(including by any of its Group Companies) of, each necessary act, document and
thing as may be reasonably requested of it by the other party to implement this
Agreement.

 

14. MISCELLANEOUS

 

14.1 For the avoidance of doubt, subject to the provisions of this Agreement,
the Spin Off Agreements remain in full force and effect.

 

14.2 Article VII and Sections 8.4, 8.5, 8.6, 8.7, 8.9 (subject to clause 4.3 of
this Agreement), 8.10, 8.11 (but subject to clause 2 of this Agreement), 8.12,
8.13 and 8.14 of the Separation Agreement shall apply to this Agreement mutatis
mutandis.

 

- 8 -



--------------------------------------------------------------------------------

SCHEDULE

Interpretation

 

1. In this Agreement:

“Change of Control Transaction” means any transaction in which MDLZ or KFG
becomes a Subsidiary of another person, or consolidates or merges with another
person;

“Coffee Closing” means the closing of the MDLZ Coffee Transaction in accordance
with its terms;

“Global Brands Licensed Intellectual Property” means Global Brands Licensed
Patents and Global Brands Licensed Trade Secrets and Know-How (each as defined
in the Master Patent Agreement), but in relation to Global Brands Licensed
Patents only to the extent that they were identified in Anaqua at the time of
the Separation Agreement as relating to the business in question, or, in the
case of applications first filed after that date, were first categorised by the
owner as relating to the business in question;

“Group Brands Licensed Intellectual Property” means Group Brands Licensed
Patents and Group Brands Licensed Trade Secrets and Know-How (each as defined in
the Master Patent Agreement), but in relation to Group Brands Licensed Patents
only to the extent that they were identified in Anaqua at the time of the
Separation Agreement as relating to the business in question, or, in the case of
applications first filed after that date, were first categorised by the owner as
relating to the business in question;

“Group Company” means either a MDLZ Group Company (in respect of MDLZ) or a KFG
Group Company (in respect of KFG);

“KFG/Heinz Merger” means the transactions contemplated by the Agreement and Plan
of Merger, dated as of March 24, 2015, among Heinz, Kite Merger Sub Corporation,
Kite Merger Sub LLC and KFG (as such transaction may be amended or varied from
time to time);

“KFG Group Company” means KFG and each of its Subsidiaries from time to time,
and “KFG Group” means all of them;

“JDE” means Charger Top HoldCo B.V., a private company with limited liability
incorporated under the law of the Netherlands, with its registered office at
Oosterdoksstraat 80, 1011 DK Amsterdam, the Netherlands, with registered number
60612568;

“JDE Group Company” means JDE and each of its Subsidiaries from time to time,
and “JDE Group” means all of them;

“Master Patent Agreement” means the Master Ownership and License Agreement
regarding Patents, Trade Secrets and related Intellectual Property between
Intercontinental Great Brands LLC (formerly Kraft Foods Global Brands LLC),
Kraft Foods Group Brands LLC, Mondelez UK Limited (formerly Kraft Foods UK Ltd.)
and Kraft Foods R&D Inc., effective as of the Distribution Date (as defined in
that document);

 

- 9 -



--------------------------------------------------------------------------------

“MDLZ Coffee Transaction” means the proposed creation by MDLZ and Acorn Holdings
B.V. of a coffee joint venture by way of (inter alia) the contribution by the
MDLZ Group of its global coffee business (outside of France, unless a French
contribution agreement is executed) into the JDE Group (as such transaction may
be amended or varied from time to time);

“MDLZ Group Company” means MDLZ and each of its Subsidiaries from time to time,
and “MDLZ Group” means all of them;

“Merger Closing” means the closing of the KFG/Heinz Merger in accordance with
its terms;

“Separation Agreement” means the Separation and Distribution Agreement between
the parties dated as of 27 September 2012;

“Spin Off Agreement” means each of the Separation Agreement, the Ancillary
Agreements (as defined in the Separation Agreement) and the Tassimo Agreement,
in each case as amended from time to time;

“Subsidiary” has the meaning given to it in the Separation Agreement;

“Tassimo Agreement” means the Agreement for the Licence of Tassimo Intellectual
Property and Provision of Services to Support the Tassimo System Arrangements
among Intercontinental Great Brands LLC (formerly Kraft Foods Global Brands
LLC), Kraft Foods Group Brands LLC, Mondelez Europe GmbH (Kraft Foods Europe
GmbH) and Kraft Foods Group, Inc., dated 27 September 2012; and

“Master Trademark Agreement” means the Master Ownership and License Agreement
regarding Trademarks and related Intellectual Property between Intercontinental
Great Brands LLC (formerly Kraft Foods Global Brands LLC) and Kraft Foods Group
Brands LLC, dated as of 27 September 2012.

 

2. In this Agreement, unless otherwise specified, a reference to:

 

2.1 a “party” is a reference to a party to this Agreement and includes a
reference to that party’s legal personal representatives, successors and
permitted assigns, and “parties to this Agreement” and “parties” shall be
construed accordingly;

 

2.2 a “person” includes a reference to:

 

  (a) any individual, firm, company, corporation or other body corporate,
unincorporated organisation, government, state or agency of state, local or
municipal authority or government body or any joint venture, association,
organisation, trust or partnership, works council or employee representative
body (whether or not having separate legal personality); and

 

  (b) that person’s legal personal representatives, successors, permitted
assigns and permitted nominees in any jurisdiction and whether or not having
separate legal personality;

 

2.3 (unless the content otherwise requires) the singular includes a references
to the plural and vice versa.

 

- 10 -



--------------------------------------------------------------------------------

EXECUTED by the parties:

 

Signed by Gerd Pleuhs ) /s/ Gerd Pleuhs for and on behalf of ) MONDELEZ
INTERNATIONAL INC. ) Signed by Joseph Sullivan ) /s/ Joseph Sullivan for and on
behalf of ) KRAFT FOODS GROUP, INC. )

 

- 11 -